Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of Claim 5 is confusing given that Claim 5 is dependent on cancelled Claim 3.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 given that Claim 9 recites identical limitation regarding the amount of inorganic filler that is now recited in amended Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2009/256626 A) in view of Watanabe et al. (EP 1454973 A1).
Regarding Claims 1-2, 5, 9, and 11-14, Goto discloses a prepreg (i.e. composite) comprising a fabric substrate and a resin composition (para 0117), used in a metal clad laminate (paras 0113; 0125). The resin composition comprises epoxy (para 0008) including that known under the tradename NC-3000H (para 0131), curing agent (para 0008) that is diaminodiphenyl sulfone (paras 0044-0045, 0047), maleimide (para 0023) that is a polyphenylmethane maleimide known under the tradename BMI-2300 (para 0138), silica treated with silane coupling agent including aromatic aminosilane such as N-phenyl-gamma-aminopropyltriemthoxysilane (paras 0079; 0082), and thermoplastic resin or elastomer (para 0110). 
The epoxy NC-3000H, curing agent diaminodiphenyl sulfone, maleimide BMI-2300, and silane-treated silica are identical to the thermosetting resin, amine compound, maleimide, and inorganic filler used in the present invention (see present specification, Table 1).
There is present 1-200 parts curing agent per 100 parts epoxy (para 0044), 25-400 parts silica per 100 parts epoxy and curing agent (para 0079), and 0.5-50 parts thermoplastic resin or elastomer per 100 parts epoxy (para 0111).
While Goto discloses the resin composition comprises thermoplastic resin or elastomer (para 0110), Goto does not disclose acrylic rubber as the thermoplastic resin or elastomer.
Watanabe discloses resin composition comprising epoxy, acrylic rubber, and curing agent (para 0017) where the acrylic rubber has MW of 200,000 or more (para 0037) in order to improve cohesive force and provide suitable modulus of elasticity (para 0037).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Goto to incorporate the teachings of Watanabe, to use acrylic rubber having an MW of 200,000 or more as the thermoplastic resin. Doing so would improve cohesive force and provide suitable modulus of elasticity. 
Although there is no disclosure in Goto in view of Watanabe of the thermal stress factor, storage modulus, CTE, or Tg of the composite as presently claimed, given that Goto in view of Watanabe disclose a composite comprising resin composition identical to that used in the present invention, including thermosetting resin NC-3000H, amine compound diaminodiphenyl sulfone, maleimide BMI-2300, silane-treated silica, and acrylic rubber thermoplastic resin in amounts overlapping that used in the present invention, it is clear that the composite of Goto in view of Watanabe would inherently possess thermal stress factor, storage modulus, CTE, and Tg identical to that presently claimed.
Regarding Claim 7, Goto in view of Watanabe discloses all the limitations of the present invention according to Claim 1 above. Although there is no disclosure of the equivalent ratio as claimed, given that Goto in view of Watanabe discloses composite comprising resin composition identical to that used in the present invention, including thermosetting resin NC-3000H and amine compound diaminodiphenyl sulfone, in amounts overlapping that used in the present invention, it is clear that the composite of Goto in view of Watanabe would inherently possess an equivalent ratio as identical to that presently claimed.
Regarding Claim 8, Goto in view of Watanabe discloses all the limitations of the present invention according to Claim 1 above. The curing agent diaminodiphenyl sulfone, disclosed by Goto, contains two amine groups.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Watanabe as applied to claim 1 above, and further in view of Tanaka et al. (US 2011/0083890 A1).
Regarding Claim 10, Goto in view of Watanabe discloses all the limitations of the present invention according to Claim 1 above. Goto further discloses silica of different particle size can be used (0088) but does not disclose two kinds of inorganic filler as claimed.
Tanaka discloses prepreg comprising epoxy resin (abstract) with silica nanoparticle having average particle diameter of 1-100 nm and silica particle having average particle diameter of 0.1-5 microns (0011). Tanaka discloses since the silica nanoparticle and the silica particle having larger particle diameter than the silica nanoparticle are used as inorganic fillers in the epoxy resin composition, a large amount of inorganic fillers can be contained in the epoxy resin composition, and the heat resistance and flame resistance of the epoxy resin composition can be improved (para 0023). Further, the epoxy resin composition of the present invention has sufficient impregnation into the base material by using a micron-size silica particle and a nano-size silica nanoparticle in combination (para 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Goto in view of Watanabe to incorporate the teachings of Tanaka to use silica nanoparticle having average particle diameter of 1-100 nm and silica particle having average particle diameter of 0.1-5 microns as the silica inorganic filler. Doing so would improve heat and flame resistance and produce sufficient impregnation into the base material.
Response to Arguments
In light of applicant’s amendments filed 09/14/2022, the 35 USC 112(a) rejection of record is withdrawn.
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Goto and Watanabe fail to disclose the thermosetting resin composite comprising a thermosetting resin composition including an amine compound containing the specific functional group in the specific relative content wherein the thermosetting resin composite has a thermal stress factor of 25 Mpa or less as calculated by General Formula 1.
However, as set forth above, Goto does explicitly disclose the use of diaminodiphenyl sulfone (paras 0044-0045, 0047), i.e. amine compound with specific functional group, in an amount that overlaps that claimed (para 0044). While there is no explicit disclosure of the thermal stress factor,  given that Goto in view of Watanabe disclose a composite comprising resin composition identical to that used in the present invention in amounts overlapping that used in the present invention, it is clear that within the overlapping amounts, the composite of Goto in view of Watanabe would inherently possess thermal stress factor identical to that presently claimed, absent evidence to the contrary
Applicant argues for the criticality of the amine compound as claimed producing the thermal stress factor of 25 MPa or less as claimed, vs the other curing agents of Goto, such as DDM. They point to Comparative Example 1, arguing that is shows DDM produces unfavorable results compared to the present invention, including a higher thermal stress factor.
However, there is no 1-to-1 comparison for Comparative Example 1 that shows that the unfavorable properties are due to the DDM. Comparative Example 1 has different amounts of thermosetting resin, bismaleimide, curing agent, and filler than the inventive examples, and Comparative Example 1 does not comprise a thermoplastic. It is noted that in order to properly establish the criticality of using diaminodiphenyl sulfone (DDS) as compared to using DDM, it would be necessary to provide two examples that are identical to each other with respect to amounts and types of components (where the amounts and components fall within the scope of the present claims) with the only exception being that the inventive example would use DDS and the comparative example would use DDM. 
It is additionally noted that if applicant were to attempt to establish unexpected or surprising results over the prior art (instead of the criticality of using DDS as compared to DDM) , the data would also not be persuasive given that the data is not commensurate in scope with the scope of the claims. Specifically, the inventive examples use specific epoxy resins XD-1000, NC-3000H, and HP-6000; specific amine compounds DDS and TFB; specific thermoplastic resins KG-3015P and KG-3113; and specific fillers SC2050MTO and AC4130Y, while the present claims broadly recite any epoxy resin, any amine compound as claimed, any thermoplastic resin, and any inorganic filler. Further, there is no data representing the endpoints of the claimed amounts of thermosetting epoxy resin, amine compound, thermoplastic resin, or inorganic filler.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/
Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787